United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1643
Issued: January 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant, through her attorney, filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) June 1, 2011 merit decision denying her occupational disease
claim. The appeal was docketed as File No. 11-1643. The Board finds that this case is not in
posture for a decision.
On April 20, 2007 appellant filed an occupational disease claim under File
No. xxxxxx357 for neck and back injuries resulting from employment activities. OWCP
accepted the claim for temporary aggravation of three preexisting conditions, namely lumbar
sprain, cervical disc herniation and lumbar disc bulge.
The present appeal involves appellant’s August 25, 2009 occupational disease claim
under File No. xxxxxx817 in which she alleged that she sustained an aggravation her preexisting
herniated disc condition as a result of her employment activities as a security screener. By
decision dated November 20, 2009, OWCP denied her claim finding that the evidence was
insufficient to establish that she had a medical condition that was causally related to the
established work-related activities. By decision dated June 17, 2010, an OWCP hearing
representative affirmed the November 20, 2009 decision, noting that he was unable to determine
whether appellant’s condition was an aggravation of a preexisting condition or a natural

progression of the condition. In a decision dated June 1, 2011, OWCP denied modification of its
prior decision.
In the instant case, OWCP has accepted that appellant was engaged in the same work
activities that were responsible for her accepted condition under File No. xxxxxx357. The issue
is whether those same activities are responsible for a new injury. As appellant’s diagnosed
cervical and lumbar conditions are at issue in both cases, medical evidence contained in File No.
xxxxxx357 will necessarily bear directly on her claim for compensation in the instant case.
Because it is essential for the Board to review the medical evidence contained in File No.
xxxxxx357 in order to render a full and fair adjudication of the present appeal, this case will be
remanded for OWCP to consolidate case file numbers xxxxxx357 and xxxxxx817. After
developing the medical evidence as it deems necessary, OWCP should issue a de novo decision
on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED that the Office of Workers’ Compensation Programs’
June 1, 2011 decision be set aside and the case remanded for further development consistent with
this order.
Issued: January 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

